DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 15: The newly added limitation “an image apparatus that captures a display apparatus” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 16-17: Claims 16-17 are dependent claims of claim 15. Therefore, claims 16-17 are rejected with same rationale as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) in view of YOON et al (US 2017/0295325 A1).
As to claim 1: Pittel discloses an information processing apparatus (Figs. 1-17, “an information processing apparatus 100”; Abstract, ¶0026) comprising: 
an image information acquisition unit that acquires image information of an input unit and a display apparatus, from an imaging apparatus that captures an image of the input unit by which information is input and captures the display apparatus (Figs. 1-17, an image information acquisition unit that acquires image information of “an input unit 112” and “a display apparatus 108”, from “an imaging apparatus 106” that captures “an image 1102/1106” of the input unit by which information is input and captures the display apparatus; ¶0043-0050, wherein the image information acquisition unit consists of “a processor 101” and “a camera 106” the image information acquisition unit, and the image information displayed on the display apparatus 108 is projected on an interface 104 which is captured by the image apparatus); and 
a generation unit that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus (Figs. 1-17, a generation unit that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus; ¶0043-0050, wherein the generation unit consists of the processor and “a memory 103”).

As to claim 316. The information processing system according to claim: Claim 3 is a dependent claim of claim 1. The prior art Pittel and Yoon further disclose claim limitation of the generation unit generates display information for displaying the image of the input unit, according to an actual size and an actual shape of the input unit, based on the position and the attitude of the input unit determined by the determination unit (Pittel: Figs. 1-17, ¶0039-0048; Yoon: Fig. 7, the generation unit generates display information for displaying the image; ¶0051, 0161-0163). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior arts Pittel and Yoon further disclose claim limitation of a contact detection unit that detects that a plurality of the input units are in contact with each other or the input unit and the user's hand are in contact with each other (Pittel: Figs. 1-17, a contact detection unit consists of the processor, the memory, and the camera that detects that a plurality of “the input 
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior arts Pittel and Yoon further disclose claim limitation of the generation unit generates display information for displaying information input by the plurality of input units being in contact with each other, as additional information (Pittel: Figs. 1-17, the generation unit generates display information for displaying information input by the plurality of input units being in contact with each other, as additional information; ¶0041, 0058; Yoon: Fig. 7, the generation unit generates display information for displaying information; ¶0024-0027, 0051-0052). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 7: Claim 7 is a dependent claim of claim 5. The prior arts Pittel and Yoon further disclose claim limitation of a storage unit that stores the additional information (Pittel: Fig. 1-17, “a storage unit 103” that stores the additional information; Yoon: Fig. 7, “a storage unit 730” that stores the additional information; ¶0160). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 12: Claim 12 is another version claim of claim 1. The prior arts Pittel and Yoon further disclose a display apparatus (Pittel: Figs. 1-17, “a display apparatus 100”; Abstract, ¶0003-0026; Yoon: Figs. 1-7, “a display apparatus 101”; Abstract, ¶0058) comprising: 
a display information acquisition unit that acquires display information for displaying an image of an input unit and an image of the display apparatus, based on 
an image display that displays the image based on the display information, wherein the display information acquisition unit acquires display information which is updated according to information which is input by using the input unit displayed on the image display (Pittel: Figs. 1-17, the image display 108 that displays the image based on the display information, wherein the display information acquisition unit acquires display information which is updated according to information which is input by using the input unit displayed on the image display; ¶0043-0050; Yoon: Figs. 1-7, an image display that displays the image based on the display information wherein the display information acquisition unit acquires display information which is updated according to 
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Yoon further discloses claim limitation of the display apparatus is a head mounted display (Fig. 1, the display apparatus is a head mounted display; ¶0051). In addition, the same motivation is used as the rejection of claim 13.

Claim(s) 2, 4, 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) in view of YOON et al (US 2017/0295325 A1), hereinafter Pittels as applied to claims 1, 12 above, and further in view of HILDRETH et al (US 2017/0278304 A1).
As to claim 216. The information processing system according to claim: Pittel discloses the input unit has a marker for determining a position and an attitude of the input unit (Figs. 10B-10C, the input unit has “a marker 1010” for determining a position and an attitude of the input unit; ¶0041), the information processing apparatus further comprising: 
a determination unit that determines the position and attitude of the input unit, based on image information of the marker which is captured by the imaging apparatus (Figs. 1-17, “a determination unit 101, 106” that determines the position and attitude of the input unit, based on image information of the marker which is captured by the imaging apparatus; ¶0039-0048, wherein the determination unit consists of the camera and the processor).
Pittels does not expressly disclose the determination unit. However, Hildreth teaches an electronic device comprises a determination unit to determine a position of 
As to claim 4:Application No.: 16/198,893 Pittel discloses the determination unit further determines a position and an attitude of a user's finger (Figs. 1-17, determines a position and an attitude of a user's finger 1004”; ¶0041).
Pittels does not expressly disclose the generation unit generates display information for displaying an image of the user's hand, according to an actual size and an actual shape of the user's hand, based on the position and the attitude of the user's hand determined by the determination unit. However, Hildreth teaches an electronic device comprises a determination unit, a generation unit generates display information for displaying an image of the user's hand, according to an actual size and an actual shape of the user's hand, based on the position and the attitude of the user's hand determined by the determination unit (Figs. 1-3, “an electronic device 100” comprises a determination unit 107”; “a generation unit 124” generates display information for displaying an image of the user's hand, according to an actual size and an actual shape of the user's hand, based on the position and the attitude of the user's hand determined by the determination unit; ¶0024-0027, 0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 816. The information processing system according to claim: Pittels does not expressly disclose the generation unit generates display information for virtually displaying the input unit existing in a real space, in a virtual space. However, Hildreth teaches an information processing apparatus comprises a generation unit generates display information for virtually displaying the input unit existing in a real space, in a virtual space (Figs. 1-3, “an information processing apparatus 100” comprises “a generation unit 106” generates display information for virtually displaying the input unit existing in a real space, in a virtual space; ¶0021-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pittels to substitute a head-mounted display including a generating unit generates display information for virtually displaying the input unit existing in a real space, in a virtual space as taught by Hildreth. The motivation would have been in order to use a head-mounted display in a physical environment includes obtaining depth information of the physical environment and capturing a visual image of the physical environment. The method also includes determining a spatial relationship between a user of the head-mounted display and one 
As to claim 916. The information processing system according to claim: Claim 9 is a dependent claim of claim 8. The prior arts Pittel, Yoon, and Hildreth further disclose claim limitation of the generation unit generates display information by separating a tactile area in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit (Pittel: Figs. 8-10, the generation unit generates display information by separating “a tactile area 902” in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit; ¶0040, wherein the area outside of boundary of area 902 represents a non-tactile area; Yoon: Fig. 7, the generation unit 750 generation display information; Hildreth: Figs. 1-3, the generation unit 106 generates display information). In addition, the same motivation is used as the rejection of claim 9.
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior arts Pittel, Yoon, and Hildreth further disclose claim limitation of the generation unit displays the input unit in the tactile area (Pittel: Figs 1-3, the generation unit displays the input unit 302 in “a tactile area 214”; ¶0033; Yoon: Fig. 7, the generation unit 750 generation display information; Hildreth: Figs. 1-3, the generation unit 106 generates display information). In addition, the same motivation is used as the rejection of claim 10. 
As to claim 14: Pittels does not expressly disclose the image display virtually displays the input unit in the virtual space according to the actual input unit. However, Hildreth teaches an electronic device comprises an image display virtually displays the input unit in the virtual space according to the actual input unit (Figs. 1-3, “an electronic device 100” comprises “an image display 204” virtually displays the input unit in the .
 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) in view of YOON et al (US 2017/0295325 A1) and HILDRETH et al (US 2017/0278304 A1), hereinafter Pittel1 as applied to claim 10 above, and further in view of KIMURA (US 2016/0334911 A1).
As to claim 11: Pittel1 discloses the generation unit generates display information for displaying documents to be displayed at all times in the virtual space (Pittel: Figs. 1-17, ¶0041, 0058; Yoon: Fig. 7, the generation unit 750 generation display information; Hildreth: Figs. 1-3, the generation unit 106 generates display information)
Pittel1 does not expressly disclose the generation unit generates display information for displaying documents to be displayed at all times in the non-tactile area. However, Kimura teaches an information apparatus comprises a generation unit  generates display information for display documents to be displayed at all time in a virtual space, in a non-tactile area (Figs. 1-8, “an information apparatus 100” comprises “a generation unit 140” generates display information for display documents to be displayed at all time in “a virtual space, in a non-tactile area UI”; ¶0061, 0182-0187, .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) in view of YOON et al (US 2017/0295325 A1), as applied to claim 1 above, and further in view of SHIBARA et al (US 2019/0274023 A1).
As to claim 18: Pittel discloses the image information is a moving image or plural still images captured (Fig. 10D shows “a moving image 1016” captured during a drawing period; Figs. 11A-11B shows the image information is “plural still images 1102, 1106” captured during a writing period).
Pittel and Yoon does not expressly disclose at predetermined short time intervals. However, Shiobara teaches an information processing apparatus comprises an image apparatus captures images of an imaging region at predetermined time intervals (Fig. 1, “an information processing apparatus 2” comprises “an image apparatus 11A” captures images of an imaging region at predetermined time intervals; ¶0084-0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pittel and Yoon to have the . 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILDRETH et al (US 2017/0278304 A1) in view of Pittel et al (US 2008/0018591 A1).
As to claim 15: Hildreth discloses an information processing system (Figs. 1-5, “an information processing system 100”) comprising: 
an imaging apparatus that captures an image of an input unit by which information is input and captures a display apparatus (Figs. 1-5, “an imaging apparatus 102-104” that captures an image of “an input unit 210” by which information is input and captures “a display apparatus 216”; ¶0021-0033); 
the display apparatus that displays an image based on display information (Figs. 1-5, the display apparatus 216 that displays an image based on display information, office_notice: the computer monitor 216 is for displaying an image based on display information); and 
an information processing apparatus that generates the display information (Figs. 1-5, “an information processing apparatus 100” that generates the display information; ¶0021-0038), 
wherein the information processing apparatus includes an image information acquisition unit that acquires image information of the input unit and the display 
a generation unit that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information (Figs. 1-5, “a generation unit 122” that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information; ¶0026-0027), and 
wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus (Figs. 1-5, ¶0021-0041).
Hildreth does not expressly disclose the display apparatus displays an image based on display information. However, Pittel teaches an information processing system comprises a display apparatus displays an image based on display information (Figs. 1-17, “an information processing system 100” comprises “a display apparatus 108” displays an image based on display information; ¶0038-0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth that the display apparatus displays an image based on display information as taught by Pittel. The motivation would have been in order to display a corresponding image on the display apparatus (Pittel: ¶0038).
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior arts Hildreth and Pittel further disclose claim limitation of the input unit includes a sheet-type 
As to claim 17: Claim 17 is a dependent claim of claim 15. The prior art Pittel further disclose claims limitation of an area setting unit that determines a tactile area in which a work is tactually performed by using the input unit (Figs. 1-17, “an area setting unit 101, 102” that determines “a tactile area 104” in which a work is tactually performed by using “an input unit 112, 1004”, wherein the area setting unit consists of the processor and the projector; ¶0039-0041). In addition, the same motivation is used as the rejection of claim 17. 

Response to Arguments
Applicant’s arguments filed on April 16, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693